Citation Nr: 1824151	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO. 14-29 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a stomach disorder.

4. Entitlement to service connection for a bilateral ankle disorder.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a stomach disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

FINDINGS OF FACT

1. The Veteran does not have a bilateral or unilateral hearing loss disability for VA purposes. 

2. Tinnitus is not related to service. 

3. A stomach disorder is not related to service. 

4. Right and left ankle disorders are not related to service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.385 (2017).

2. Tinnitus was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

3. A stomach disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017).

4. A bilateral ankle disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from January 2002 to January 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from June 2009 and October 2009 rating decisions of the RO in Buffalo, New York.

In August 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. He was afforded an additional 60 days following the hearing to submit additional evidence. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

Additional medical evidence was added to the claims file after the most recent Supplemental Statement of the Case. The Veteran provided a waiver of his right to have this evidence considered initially by the agency of original jurisdiction. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. 155.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

When examined at entry into service in November 2001, audiometric testing recorded the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran was treated on April 8, 2002, for complaint of left foot pain for 1 month. He had anterior tibial tenderness but full range of motion of the ankles (VBMS record 04/30/2009 at 41). 

A report of medical history completed by the Veteran on August 15, 2002, reveals the Veteran's report that he had no history of, or current, joint deformity, arthritis, hearing loss, or stomach trouble (VBMS record 04/30/2009 at 22). 

A report of medical examination performed on August 15, 2002, reveals normal findings for ears and hearing, abdomen and viscera, and lower extremities (VBMS record 04/30/2009 at 20). An audiogram on August 15, 2002, reveals pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
5
LEFT
10
0
5
0
5

The examiner noted that the Veteran was routinely noise exposed (VBMS record 04/30/2009 at 26). 

A report of medical history completed by the Veteran for service separation on November 6, 2003, reveals the Veteran's account that he had no history of, or current, frequent indigestion or heartburn, or hearing loss. While he reported a history of foot pain, he described this as blisters. While he described a history of joint pain, he specified his neck. There is no indication of a history of, or current, ankle pain. He reported no history of, or current, arthritis or joint deformity (VBMS record 04/30/2009 at 47).

A report of medical examination performed on November 6, 2003 (service separation) reveals normal findings for the ears and hearing, lower extremities and feet, and for the abdomen and viscera. The following thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
5
0
5
1
5

The examiner assigned physical profile ratings of H-1, L-1 and P-1. (VBMS record 04/30/2009 at 43). 

Regarding the physical profile ratings, the P factor includes conditions of the gastrointestinal system. The L factor includes conditions of the legs in regard to strength, range of motion, and general efficiency. The H factor includes auditory acuity and diseases and defects of the ear. The rating of 1 indicates that the Veteran was found to possess a high level of medical fitness and, consequently, was medically fit for any assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Thus, this evidence establishes not only that a medical examination was performed at service separation, and that no pertinent abnormalities were found, it also establishes that, when given an opportunity to report his in-service history of injury and disease, and when provided a detailed form on which to provide this history, the Veteran did not identify any complaints pertinent to his current claims. He has testified that he could not complain in the infantry of an injury or he would have been sent to headquarters or pulled from his unit. However, this explanation does not address why he did not report these complaints at service separation, when presumably these negative repercussions no longer applied. Notably, he was not entirely silent regarding other injuries and other complaints. He noted numerous other problems on the report of medical history. He did not, however, note an ankle injury, stomach problems, hearing problems, or tinnitus. While the Board does not dispute the Veteran's account of having experienced symptoms in service regarding his ankles, stomach, and hearing, this evidence is unpersuasive on the question of whether any such symptoms represented chronic disability in service. 

Also significant, the Veteran filed a service connection claim very soon after service separation. He identified current service-related disabilities of asthma, allergic rhinitis, and acne. While this does not negate the possibility that he was experiencing ankle, stomach, or hearing symptoms at the time, it is reasonable to conclude that, when an individual identifies multiple disorders in a disability claim, the individual is including all disorders that contribute significantly to the claimed disability. Therefore, the omission of disorders of the ankles, stomach, and hearing, is at least probative evidence that he was not experiencing symptomatology that contributed substantially to his overall disability at that time. 

An April 23, 2008, Vocational Rehabilitation Assessment includes the Veteran's account that, in service, he was exposed to multiple blasts and mortar fire and, on one occasion, he passed out and was left dazed, with ringing in his ears (VBMS record 04/29/2008).

A March 11, 2009, VA Form 21-4138 (Statement in Support of Claim) includes the Veteran's account that, while he was stationed in Baghdad during his second deployment to Iraq, he began having problems with his feet. He later noticed that his ankles would hurt when he was running. The discomfort went away for a while. He was discharged in 2004; and, in 2006, he began to experience symptoms again.

A March 18, 2009, VA Podiatry Consult reveals a diagnosis of bilateral ankle instability. The examiner noted a forefoot and rear foot varus with the subtalar joint in the neutral position. The Veteran compensated in stance with pronation. He had increased varus motion at the ankle, bilaterally, with instability at the lateral ankle ligaments. He had 2-3 times as much inversion and eversion at the ankles. He had pain to the balls of his feet when asked to lift heels off the ground. He had tenderness to the sinus tarsi, bilaterally. X-rays of the left ankle revealed that the bones appeared intact. The left articular surfaces were smooth in contour. The ankle joint space were preserved. There was no evidence of soft tissue swelling or calcification (VBMS record 04/07/2009).

An April 20, 2009, statement from the Veteran's representative notes that the Veteran was experiencing much pain and discomfort in both his ankles and was constantly rolling them.

An August 26, 2009, VA Mental Health Note reveals the Veteran's account that, in March 2003, he was supposed to repel from a helicopter but instead he fell about 10 feet to the ground. He denied loss of consciousness as result of this fall, but he stated that the sustained injuries to his ankles.

A September 2, 2009, VA Form 21-4138 states that bilateral hearing loss and tinnitus are related to traumatic brain injury. He was also experiencing stomach problems and felt this was related to the medication he was taking for his asthma and PTSD.

A September 23, 2009, VA Audiology Examination reveals the Veteran's complaint that he thinks he has hearing loss in the right ear and he was unsure of the left ear. Constant tinnitus was reported in both ears when it is quiet. The Veteran was found to have normal hearing in all frequencies tested. Word recognition was excellent at 100 percent.

A September 29, 2009, Speech Pathology Evaluation notes the Veteran's account of falling 10 feet to the ground from a helicopter line in March 2003, injuring his left ankle (VBMS record 02/11/2010 at 45).

A May 4, 2010, Physical Medicine Rehabilitation Note reveals the Veteran's report of weak hypermobile ankles (VBMS record 04/26/2011 at 61). 

A May 7, 2010, VA Spine Examination included a motor examination of the lower extremities. The Veteran's ankle range of motion was normal. There was no muscle atrophy and muscle tone was normal (VBMS record 04/26/2011 at 48). 

A June 24, 2010, Physical Medicine Rehabilitation Consult reveals that ankle range of motion was grossly within normal limits (VBMS record 04/26/2011 at 35).

A May 6, 2011, VA Traumatic Brain Injury Examination includes a motor examination of the lower extremities. The Veteran's ankle range of motion was normal. There was no muscle atrophy and muscle tone was normal. 

A June 6, 2011, Podiatry Note reveals the Veteran's complaint of pain in the anterior left ankle. The right ankle was bothersome in this area as well, but not as regularly or as intense as the left. The Veteran reported no history of injury other than sprains. There was mild tenderness in the area of the lateral malleolar ligaments of the ankle with plantar flexion and inversion and very mild tenderness with palpation of this area. No other problems were noted. The assessment was sprained ligaments. An X-ray of the left ankle was normal. However, an MRI showed an osteochondral defect of the lateral dome of the talus with an associated loose body in the joint.

The report of a March 2013 VA Ankle Examination reveals the Veteran's account that he injured an ankle, he was unsure which one, during basic training, and then had further injuries while serving in Iraq and training in airborne school. He reported that he did not complain of many health issues while in service because it was frowned upon. It was unclear when he sought care for his ankle pain after discharge. He reported that the left ankle was more bothersome than the right, and he was told he would need surgery on the left, but he was concerned about being off his feet for months, therefore, he did not go through with the procedure. The Veteran stated that the right ankle pops and the left ankle gives out on him often. 

The VA examiner noted X-rays taken on June 6, 2011, as showing a lateral dome osteochondral defect. An MRI done shortly after showed an osteochondral defect of the lateral dome of the talus with an associated loose body in the joint. The diagnosis was a left ankle osteochondral defect. There was no diagnosis for the right ankle. 

After careful review of the records, interview and examination of the Veteran, and search of the literature for understanding of the condition under investigation, it was the examiner's opinion that it is less likely than not that the claimed bilateral ankle condition was incurred during the service. The rationale was that the service treatment records do not support the diagnosis or treatment of a chronic ankle condition. An entry on April 8, 2002, notes left foot pain with full ankle range of motion, and tenderness of the anterior tibialis. The Veteran was diagnosed with anterior tibialis tendonitis. This is not an ankle condition. The separation examination dated November 6, 2003, was negative for any foot, ankle, or lower extremity pathology. An X-ray of the left ankle on November 16, 2006, were interpreted as negative. The Veteran was not diagnosed with ankle pathology (left ankle osteochondral defect) until 2011. Moreover, the examiner found the ankles were currently essentially normal (negative). 

The report of a March 2013 VA Stomach Examination reveals the Veteran's account that he had frequent stomach pain, bloating, and gastric reflux. He was unsure when he first developed these symptoms, possibly about 3 years prior. He did not know if it was linked to any medications he was taking. He reported that he was taking Zantac twice per day, which helped some. He denied being diagnosed with anything other than GERD with the upper GI system. He reports that he used to drink excessively, and that the symptoms were much worse then. He denied smoking currently and stated that he was drinking alcohol about twice per month. He reported eating a healthy diet. 

After careful review of the records, interview and examination of the Veteran, and search of the literature for current understanding of the condition under investigation, it was the examiner's opinion that it was less likely than not that the claimed stomach condition was incurred during service or caused by a service connected condition. There rationale was that there was no current diagnosis of a stomach/duodenal condition. It is less likely than not that his current medications had caused a stomach condition. The only currently prescribed psychiatric medication was alprazolam, which has not been shown to cause chronic stomach conditions. The separation examination dated November 6, 2003, was negative for any gastrointestinal complaint. The service treatment records were silent for any such conditions. 

The report of a March 2013 VA Audio Examination reveals the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
10
10
10
10

Speech recognition thresholds were 98 percent in each ear. 

While the examiner provided a diagnosis of tinnitus, the examiner opined that this was less likely than not (less than 50% probability) caused by or result of military noise exposure. The rationale was that there were no complaints/treatment of tinnitus in the service treatment records, and that hearing loss and ear nose and throat trouble was denied on the separation examination. Moreover, hearing was within normal limits on the entrance and separation examinations, as well as during the March 2013 evaluation.

VA outpatient treatment records include an X-ray of left ankle dated June 19, 2014, which reveals lateral talus osteochondritis dessicans lesions (typically a result of trauma), which the reviewer stated were likely his Airborne injury, given that he cannot recall other ankle trauma. The Veteran had some questions as to why the injury was not visible on X-ray in 2009. The reviewer explained that he may have had the injury to the talus, but displacement of the fragment may not have occurred until recently.

An MRI on May 13, 2016, reveals a large area of bone marrow edema measuring 1.9 centimeters within the talus subjacent to the lateral aspect of the talus dome. The overlying cortex was slightly irregular. This was found to likely represent an osteochondral defect with associated bone marrow edema. There was early cyst formation in the anterior central calcaneus. There was no other localized bone marrow edema. The Achilles tendon and plantar fascia were intact. The peroneal tendons and tibialis posterior tendon appeared intact. The anterior and posterior talo-fibular ligaments and medial collateral ligaments appeared intact. The examination neither confirmed nor excluded the presence of a small possible loose body seen on the X-rays. The impression was abnormal bone marrow edema of the talus with associated overlying cortical irregularity. These findings were found to possibly ("may") represent an osteochondral defect with associated bone marrow edema. 

The Veteran testified at a Board hearing that he was injured in service during parachute training and his ankles have continued to bother him since then. He stated that the specialist that was performing surgery on his left ankle said that he felt it was directly related to military service. The Veteran reported that he served in the infantry and was a grenade launcher. He was in close proximity to loud weapons. He also testified that a doctor said from the amount of medications he was on at one point, it destroyed the lining of his stomach, so he gets a lot of acid reflux now.

After a review of all of the evidence, the Board finds that the Veteran does not have a current hearing loss disability, either bilateral, or unilateral. The Veteran has not identified audiometric readings that would meet the criteria for a hearing loss disability and the record at present does not contain such readings. 

With respect to hearing loss, the Board finds that, while the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case here. 

The Board finds that the Veteran does have a current left ankle disorder and a diagnosis of tinnitus. Regarding a right ankle disorder and a stomach disorder, there is conflicting evidence as to whether there is a current disability. The Veteran has been diagnosed with GERD and with right ankle instability. He has also been found by other medical evidence to have an essentially normal right ankle and to not have a current stomach disorder. As there is a conflict in the evidence, the Board resolves this conflict in favor of the claim. 

Regarding the presumptions applicable to certain chronic diseases, the Veteran's tinnitus may be considered to represent organic disease of the nervous system, which is a presumptive chronic disease. Regarding the ankles, arthritis is also a presumptive chronic disease. While peptic ulcers are presumptive chronic diseases, none has been diagnosed in this case. GERD is not listed among the presumptive chronic diseases. 

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017). 

In order for ankle arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that motion of the ankle is limited to at least a moderate degree, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2017).

Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017). While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. See VBA Manual M21-1, III.iv.4.A.4.o.

In this case, there is no X-ray evidence of ankle arthritis within 1 year of service separation. There is also no diagnosis of tinnitus within 1 year of service separation. While symptoms of tinnitus may have been noted in service by the Veteran, tinnitus did not become manifest as an organic disease of the nervous system to a degree of 10 percent or more within 1 year of service separation. At the very least, this would require a competent diagnosis of the condition within that period or a competent medical opinion relating a later diagnosis to the presumptive period. In this case, there is no such evidence.

There is no medical opinion that purports to relate tinnitus, a right ankle disorder, or a stomach disorder, to service. There is also no medical opinion that purports to relate a current stomach disorder to medication taken to treat the Veteran's service-connected disabilities. The only evidence in favor of a nexus to service comes from the Veteran's lay statements. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as GERD to service, or to a service-connected disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). While the Veteran may be competent to relate certain types of ankle disorders to a specific event, he stated that his symptoms resolved in service and did not recur until 2006, two years after service separation. Relating an ankle disability to a temporally remote injury in service and establishing the etiology of GERD requires specialized medical knowledge and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between these claimed disorders and service.

The holding in Charles, supra, does not establish that a layperson is competent to opine as to the etiology of tinnitus. It holds only that, in the context of the specific disorder of tinnitus, lay testimony of symptoms in service and continuously after service is competent to indicate that a current disability may be associated with military service, for purposes of ordering a medical examination and opinion. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (establishing that this is a low threshold). In this case, the Veteran has been provided a medical opinion, which was against a relationship between the current tinnitus and service. The holding in Charles requires no more than what has already been provided here. 

The Board acknowledges that there is a medical opinion that purports to relate a current left ankle disorder to service, see the June 14, 2014, X-ray summary, this opinion is not as persuasive as the March 2013 VA examiner's opinion. Notably, the stated basis for the June 2014 opinion is that "he cannot recall other ankle trauma." This opinion does not address the normal findings at service separation or the admitted delayed recurrence of symptoms after service. The examiner speculated that the displacement of the fragment "may not" have occurred until recently, and this would explain the normal X-ray in 2009. However, such language does not express the requisite certainty of at least 50 percent. The VA examination was based on a review of the service treatment records, post-service treatment records, and pertinent medical literature, and includes a well-reasoned rationale. It is therefore assigned greater probative weight than this opinion. 

The Board also acknowledges the Veteran's statement that a doctor told him that medications had destroyed the lining of his stomach. While he is competent to relate information provided to him by a medical provider, his statements are not consistent with the March 2013 VA examination, which essentially found no current stomach disorder. While the Board has conceded the existence of current GERD, the statement that the lining of his stomach had been destroyed appears at least to be an exaggeration, and is deemed less accurate, and therefore less credible, than the findings of the examiner. 

Finally, the Board acknowledges that the Veteran has been found to have engaged in combat with the enemy during his service and was awarded the Combat Infantryman Badge. In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. "Satisfactory lay or other evidence" under 38 U.S.C. § 1154(b) means "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The provisions of 38 U.S.C. § 1154(b) can only provide a factual basis upon which to establish the occurrence of a particular disease or injury in service; they cannot be used to link the claimed disease or injury etiologically to a current disability. See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, with respect to each of the claims, there is no dispute as to what happened in service. The question with respect to hearing loss is the existence of a current disability. The question with respect to the remaining claims is whether current disabilities are related to service. 

In sum, the Board finds that there is no current hearing loss disability, that current ankle disorders, a stomach disorder, and tinnitus, are not related to service, and that a current stomach disorder is not related to a service-connected disability. In light of these findings, the Board concludes that service connection for the claimed disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion  

Department of Veterans Affairs


